      6:19-cv-01774-HMH-JDA             Date Filed 06/21/19   Entry Number 3      Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION


    Inam Naji,                                                Case No. 2019-CP-23-002538

                       Plaintiff,
                                                              DEFENDANT’S RULE 26.01
           vs.                                                     RESPONSES

    Fluor Enterprises, Inc., d/b/a Fluor
    Corporation,

                       Defendant.


TO:       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH CAROLINA
          AND ALL PARTIES AND ATTORNEYS OF RECORD:


        (A)    State the full name, address and telephone number of all persons or legal
entities who may have a subrogation interest in each claim and state the basis and extent of
said interest.

U   RESPONSE:

        Defendant Fluor Enterprises, Inc. (hereinafter “Defendant”), who is improperly identified
in the Complaint as “Fluor Enterprises, Inc., d/b/a Fluor Corporation,” is presently unaware of any
person or party who may have a subrogation interest in Plaintiffs’ claims. Defendant reserves its
right to supplement this response as necessary.

          (B)     As to each claim, state whether it should be tried jury or nonjury and why.

U   RESPONSE:

          Plaintiff has requested a jury trial.

        (C)   State whether the party submitting these responses is a publicly owned
company and separately identify: (1) each publicly owned company of which it is a parent,
subsidiary, partner, or affiliate; (2) each publicly owned company which owns ten percent
or more of the outstanding shares or other indicia of ownership of the party; and (3) each
publicly owned company in which the party owns ten percent or more of the outstanding
shares.
       6:19-cv-01774-HMH-JDA        Date Filed 06/21/19    Entry Number 3       Page 2 of 3




RESPONSE:

      Fluor Enterprises, Inc. is a for-profit corporation, which is wholly owned by Fluor
Corporation, a for-profit corporation and publicly traded company. Fluor Enterprises, Inc. does
not own ten percent or more of any publicly-owned company.

       (D)     State the basis for asserting the claim in the division in which it was filed (or
the basis of any challenge to the appropriateness of the division).

U    RESPONSE:

        Based upon the information available to Defendant at this time, Defendant believes that
Plaintiff’s claims may be heard in the Greenville Division of the United States District Court.

        (E)    Is this action related in whole or in part to any other matter filed in this
District, whether civil or criminal? If so, provide: (1) a short caption and the full case number
of the related action; (2) an explanation of how the matters are related; and (3) a statement
of the status of the related action. Counsel should disclose any cases which may be related
regardless of whether they are still pending. Whether cases are related such that they should
be assigned to a single judge will be determined by the Clerk of Court based on a
determination of whether the cases arise from the same or identical transactions, happenings
or events; involve the identical parties or property; or for any other reason whole entail
substantial duplication of labor if heard by different judges.

U    RESPONSE:

         Defendant is not aware of any related matters.

       (F)     If the Defendant is improperly identified, give the proper identification and
state whether counsel will accept service of an amended summons and pleading reflecting
the correct identification.

RESPONSE:

        Defendant Fluor Enterprises, Inc. is improperly identified in the Complaint at “Fluor
Enterprises, Inc., d/b/a Fluor Corporation.” Further, Fluor Enterprises, Inc. is not the proper
defendant in this matter because it never employed Plaintiff as alleged in her Complaint. Rather,
Plaintiff was previously employed by Fluor Federal Services, LLC.

        (G)    If you contend that some other person or legal entity is, in whole or in part,
liable to you or the party asserting a claim against you in this matter, identify such person
and describe the basis of said liability.



\|




                                                 2
      6:19-cv-01774-HMH-JDA       Date Filed 06/21/19     Entry Number 3      Page 3 of 3




U   RESPONSE:

      Defendant does not so contend at this time. Defendant reserves the right to supplement or
amend this response as necessary.

                                              Respectfully submitted,


                                              s/ Jennifer S. Cluverius
                                              Jennifer S. Cluverius           Fed ID No. 9992
                                              Ashley R. Parr                 Fed ID No. 12304
                                              NEXSEN PRUET, LLC
                                              55 East Camperdown Way, Suite 400 (29601)
                                              Post Office Drawer 10648
                                              Greenville, South Carolina 29603-0648
                                              Telephone: 864.370.2211
                                              Facsimile: 864.282.1177
                                              JCluverius@nexsenpruet.com
                                              AParr@nexsenpruet.com

                                              Attorneys for Defendant
                                              Fluor Enterprises, Inc.
    June 21, 2019
    Greenville, South Carolina




                                              3
